DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 8-11, filed 18 October 2021, with respect to claims 1-3, 5-13, and 15-18 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Reasons for Allowance
Claims 1-3, 5-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record taken alone or in combination fails to teach a detection device, comprising:
wherein the first hole portion and the second hole portion are free from being in contact with the connecting element, and 
wherein the connecting element extends from the first side to the second side and protrudes from at least one of the first side and the second side, in combination with all other elements of claim 1.

Claims 2, 3, and 5-8 are also allowed as they further limit claim 1.

Regarding claim 9, the prior art of record taken alone or in combination fails to teach a method for fabricating a detection device, comprising: 
wherein the first hole portion and the second hole portion are free from being in contact with the connecting element, and
wherein the connecting element extends from the first side to the second side and protrudes from at least one of the first side and the second side, in combination with all other elements of claim 9.

Claims 10-13 and 15-18 are also allowed as they further limit claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868